Exhibit 21 Subsidiaries of the Registrant The table below indicates each of the Registrant's subsidiaries, each subsidiary's jurisdiction of incorporation, and the percentage of its voting securities owned by the Registrant or its subsidiaries. Subsidiaries State or country of incorporation or organization Percentage of voting securities Owned by Modine Export Sales Corp. Barbados 100% Registrant Modine Jackson, Inc. Delaware 100% Registrant Modine, Inc. Delaware 100% Registrant Thermacore Korea, Ltd. Korea 100% Modine ECD, Inc. Thermacore Taiwan, Inc. Taiwan 100% Modine ECD, Inc. Modine ECD, Inc. Pennsylvania 100% Registrant Modine UK Dollar, Limited UK 100% Registrant Airedale Int’l Air Conditioning Limited UK 100% Modine UK Dollar, Limited Airedale Group Limited UK 100% Airedale Int’l Air Cond. Ltd. Airedale Hong Kong Limited Hong Kong 95% Airedale Int’l Air Cond. Ltd. Airedale Sheet Metal Limited UK 100% Airedale Int’l Air Cond. Ltd. Airedale Compact Systems Limited UK 100% Airedale Int’l Air Cond. Ltd. Airedale Air Conditioning SA PTY Limited South Africa 100% Airedale Int’l Air Cond. Ltd. Airedale Air Conditioning (Zhongshan) Co. Ltd. China 100% Airedale Hong Kong Limited Modine Pliezhausen GmbH Germany 100% Modine Holding GmbH Modine Europe GmbH Germany 100% Modine Holding GmbH Modine Grundstucksverwaltungs GmbH Germany 100% Modine Holding GmbH Modine Kirchentellinsfurt GmbH Germany 100% Modine Holding GmbH Modine Wackersdorf GmbH Germany 100% Modine Holding GmbH Modine Neuenkirchen GmbH Germany 100% Modine Holding GmbH Modine Tubingen GmbH Germany 100% Modine Holding GmbH Modine Hungaria Kft. Hungary 100% Modine Holding GmbH Modine Pontevico S.r.l. Italy 100% Modine Holding GmbH Modine Uden B.V. The Netherlands 100% Modine Holding GmbH Modine Thermal Systems Australia Pvt. Ltd. Australia 100% Registrant Modine Thermal Systems (Changzhou) Co. Ltd. China 100% Registrant Modine Thermal Systems Private Limited India 99% Registrant (2) Modine Japan K.K. Japan 100% Registrant Modine Austria GmbH Austria 100% Modine Holding GmbH (Austria) Modine do Brasil Sistemas Termicos Ltda. Brazil 99.9% Modine, Inc. Modine Manufacturing Company Foundation, Inc. Wisconsin 100% Registrant Modine Holding GmbH Austria 99.3% Registrant (2) Modine Holding GmbH Germany 100% Modine, Inc. Modine Transferencia de Calor, S.A. de C.V. Mexico 99.6% Modine, Inc. (1) Modine Climate Systems GmbH Germany 100% Registrant Modine Korea, LLC Korea 100% Registrant Modine Thermal Systems (Shanghai) Co., Ltd. China 100% Registrant (1) Balance of voting securities held by the Registrant (2) Balance of voting securities held by Modine, Inc.
